MEMORANDUM **
Naim Mataj, a native and citizen of Albania, petitions for review of the Board of Immigration Appeals’ (“BIA”) order affirming without opinion an immigration judge’s (“IJ”) decision denying his applications for asylum, withholding of removal and protection under the Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. Reviewing *714for substantial evidence, Shah v. INS, 220 F.3d 1062, 1067 (9th Cir.2000), we grant the petition for review and remand.
Substantial evidence does not support the IJ’s adverse credibility determination because it is based, in part, on speculation and conjecture. See id. at 1071. Further, Mataj’s failure to seek asylum in other countries before arriving in the United States does not undermine his asylum claim. See Singh v. Gonzales, 439 F.3d 1100, 1107 (9th Cir.2006). Other inconsistencies articulated by the IJ, including whether Mataj was in Albania when he says he was, are not supported by the record. Finally, the remaining discrepancies relied upon by the IJ are minor and do not go to the heart of Mataj’s asylum claim. See Guo v. Ashcroft, 361 F.3d 1194, 1199 (9th Cir.2004).
Having reversed the IJ’s adverse credibility determination, we grant the petition for review and remand for further proceedings. See INS v. Ventura, 537 U.S. 12, 16, 123 S.Ct. 353, 154 L.Ed.2d 272 (2002) (per curiam).
PETITION FOR REVIEW GRANTED; REMANDED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.